Name: Council Regulation (EEC) No 3733/85 of 20 December 1985 amending Regulation (EEC) No 2908/83 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture
 Type: Regulation
 Subject Matter: fisheries;  economic policy
 Date Published: nan

 31 . 12 . 85No L 361 / 78 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3733 / 85 of 20 December 1985 amending Regulation (EEC) No 2908 / 83 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture Whereas , as a result of Greenland 's withdrawal from the Community , the opportunity should be taken to delete 'Greenland' from Article 15 of Regulation (EEC) No 2908 / 83 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas Article 14 of Regulation (EEC) No 2908 / 83 ( 3 ) states that the proposed duration of the common measure is to be three years from 1 January 1983 ; Whereas on 4 October 1983 , in implementation of its Resolution of 25 January 1983 ( 4 ), the Council adopted Regulation (EEC ) No 2908 / 83 , Regulation (EEC ) No 2909 / 83 on measures to encourage exploratory fishing and cooperation through joint ventures in the fishing sector ( 5 ) and Directive 83 / 515 / EEC concerning certain measures to adjust capacity in the fisheries sector ( 6 ); Whereas the measures instituted by Regulation (EEC) No 2909 / 83 and Directive 83 / 515 / EEC expire at the end of 1986 ; Whereas , to facilitate the definition of the structural policy measures to be adopted in the fisheries sector from 1987 onwards , the proposed duration of the common measure introduced by Regulation (EEC) No 2908 / 83 should be extended by one year ; Whereas this extension involves a change in the estimated total cost of the common measure to the European Agricultural Guidance and Guarantee Fund , Guidance Section ; Whereas the Spanish and Portuguese areas in which the contribution from the Fund may reach 50 % should be defined ; Article 1 Regulation (EEC ) No 2908 / 83 is hereby amended as follows : 1 . The following paragraph shall be added to Article 12 : '6 . A single decision shall be taken in respect of 1986 . By way of derogation from paragraph 2 , this decision shall be taken not later than 15 December 1986 and shall cover the applications submitted by 31 May 1986 .'; 2 . Paragraphs 1 and 2 of Article 14 shall be replaced by the following : ' 1 . The proposed duration of the common measure shall be four years from 1 January 1983 . 2 . The estimated total cost of the common measure to the Fund shall be 230 million ECU .'; 3 . Article 15 ( 3 ) ( a ) shall be replaced by the following: ' a . In Greece , Andalusia , Castile-Leon , Castile-La Mancha , Extramadura , Galicia , Ireland , Northern Ireland , the Mezzogiorno , Portugal and the French overseas departments :  the aid granted by the Fund may reach 50 % ,  the contribution of the beneficiary shall be at least 25 % ,'; 4 . In Article 21 ( 2 ) '45 ' shall be replaced by '54'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1986 . 0 ) OJ No C 293 , 15 . 11 . 1985 , p. 6 . ( 2 ) Opinion delivered on December 1985 ( not yet published in the Official Journal ). ( 3 ) OJ No L 290 , 22 . 10 . 1983 , p. 1 . ( 4 ) OJ No C 28 , 3 . 2 . 1983 , p. 1 . ( 5 ) OJ No L 290 , 22 . 10 . 1983 , p. 9 . ( 6 ) OJ No L 290 , 22 . 10 . 1983 , p. 15 . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN